Allowance
This office action is in response to Applicant’s amendment filed on 2/8/22.
 Reasons for Allowance

Claims 1-20 are allowed.  
It has been determined after careful review of the claims, when read as a whole, that the prior art (Vasquez et al. – U.S. Patent No. 8,413,010) teaches: a storage device receiving a read command from a host, such that the read command includes a logical block address. Further, reading a target data sector with respect to the logical block address to generate a read signal. Also, processing the read signal to detect user data and redundancy data utilizing a soft-output detector which outputs quality metrics for the user data and redundancy data. Lastly, a high quality metric is provided to the logical block address, wherein errors are corrected in the user data with an error correction code decoder with respect to the quality metrics output by the soft-output detector and the quality metrics provided to the logical block address.
However, when read as a whole, the prior art does not teach per claim 1: stopping the iterative error correction in response to a parity check being correct for a particular layer of a particular iteration within a threshold number of units of data without error correcting a next layer of the particular iteration, wherein the threshold number of units of data is at least one.

Further, when read as a whole, the prior art also does not teach per claim 8: error correct the codeword algebraically in response to a parity check being correct for a particular layer within a .
      				       Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                EA
	  3/8/22
/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112